Per curiam.
In May of 1990, respondent, Joseph A. Odom, pled guilty to one felony count of worthless check and six other misdemeanor counts involving bad checks. Although all of the charges were punished as misdemeanors, it is clear that Odom did plead guilty to and was convicted of a felony. The State Bar of Georgia, pursuant to Bar Rule 4-106, petitioned this court for the appointment of a special master to conduct a show cause hearing as to Odom’s violation of Standard 66 of Bar Rule 4-102. The show cause hearing was held on July 25, 1990 *525and, thereafter, the special master filed his recommendation of disbarment with this court. Subsequently, Odom has petitioned for voluntary surrender of his license to practice law in the State of Georgia. We grant Odom’s petition for voluntary surrender of his license, as such a surrender is tantamount to disbarment.
Decided November 8, 1990.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

License surrendered.


All the Justices concur.